      Case 3:17-cv-00803-DPJ-RHW Document 40 Filed 04/16/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 MARY L. M. BOLAND                                                                     PLAINTIFF

 VERSUS                                               CIVIL ACTION NO. 3:17CV803-LG-RHW

 MISSISSIPPI DEPARTMENT OF PUBLIC
 SAFETY                                                          DEFENDANT
 ____________________________________________________________________________

 MARY L. M. BOLAND                                                                     PLAINTIFF

 VERSUS                                               CIVIL ACTION NO. 3:18CV718-DPJ-FKB

 MARSHALL FISHER et al                                                               DEFENDANT


                              ORDER CONSOLIDATING CASES

       This matter is before the Court on the parties’ joint motion to consolidate filed in Boland

v. Mississippi Dep’t of Public Safety, Civil Action No. 3:17cv803-LG-RHW. Doc. [39]. By

agreement of the parties, Civil Action No. 3:17cv803 shall be consolidated with Boland v. Fisher

et al, Civil Action No. 3:18cv718-DPJ-FKB, with the earlier-filed case serving as the lead case.

The parties’ joint motion to continue the final pretrial conference and to continue the trial is also

granted. Doc. [38]. The Court will conduct a telephone conference to establish a new

scheduling order in the consolidated action.

       IT IS THEREFORE ORDERED AND ADJUDGED that the [39] Motion to Consolidate

is GRANTED and that Civil Action Nos. 3:17cv803-LG-RHW and 3:18cv718-DPJ-FKB are

hereby consolidated for all purposes, with Boland v. Mississippi Dep’t of Public Safety, Civil

Action No. 3:17cv803-LG-RHW serving as the lead case. All subsequent pleadings relating to

either case should be filed in the lead case only.
      Case 3:17-cv-00803-DPJ-RHW Document 40 Filed 04/16/19 Page 2 of 2



       IT IS FURTHER ORDERED that the [38] Motion to Continue is GRANTED and that all

case management deadlines in Civil Action No. 3:17cv803-LG-RHW are hereby cancelled,

including the final pretrial conference and trial dates.

       SO ORDERED AND ADJUDGED, this the 16th day of April 2019.




                                                       /s/ Robert H. Walker
                                                       ROBERT H. WALKER
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
